               Case 2:18-cr-00040-RSL Document 26 Filed 01/27/21 Page 1 of 1




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
      UNITED STATES OF AMERICA,
 8                                                            NO. 2:18-CR-0040-1
                                        Plaintiff,
 9                vs.                                         SATISFACTION OF SPECIAL
                                                              ASSESSMENT AND FINE AND/OR
10                                                            RESTITUTION
      RAPHAEL A. SANCHEZ,
11
                                        Defendant.
12

13          The defendant has paid in full the special assessment and any fine and/or restitution in
     this case. Accordingly, the Clerk of the United States District Court for the Western District of
14
     Washington may satisfy the condition in the sentence ordering payment of the special assessment
15   and any fine and/or restitution.
16          DATED this 27th day of January, 2021.
17                                                   Respectfully submitted,

18                                                   BRIAN T. MORAN
                                                     United States Attorney
19

20                                                   s/ Kyle A. Forsyth                     .




                                                     KYLE A. FORSYTH, WSBA #34609
21
                                                     Assistant United States Attorney
22                                                   700 Stewart Street, Suite 5220
                                                     Seattle, WA 98101-1271
23                                                   Telephone: (206) 553-7970
                                                     Fax: (206) 553-0882
24                                                   E-mail: kyle.forsyth@usdoj.gov

     SATISFACTION OF SPECIAL ASSESSMENT                                            UNITED STATES ATTORNEY
                                                                                    700 Stewart Street, Suite 5220
     AND FINE AND/OR RESTITUTION- 1                                                   Seattle, WA 98101-1271
     (455NW)                                                                               (206) 553-7970
